DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .’’

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaetzle (US 20080040515 A1), hereinafter, Schaetzle. 

Regarding claim 1:
Schaetzle discloses a mater slave communication system (Fig. 1) including a master node (Fig. 1, master device 1, power source 3,  unit 5 and control unit (not shown, see paragraph [0017]) together form claimed master node; paragraph [0033]) and a plurality of slave nodes (Fig. 1, slave devices 21 -215; paragraph [0031]) having the same initial address (Paragraph [0034], same polling address is claimed same initial address), comprising: 5at least one processor (paragraphs [0017], control unit), the at least one processor functioning in accordance with a program stored in a memory (See paragraphs [0017], control unit is claimed processor since it automatically configures the system, i.e. functions in accordance with a program stored in a memory, the memory is inherent, also evidenced by database in paragraphs [0009] and [0014] ) as: 
a communication establishing unit that establishes a communication between the master node and one slave node among the plurality of slave nodes by using the initial address set as an address of the one slave node (Paragraph [0035], control unit 4 broadcasts command No. 6 to all slave devices which obtain the same address (claimed initial address), i.e. a communication is established between the master using node and one slave node using the initial address set as an address of the one slave node and thus control unit functions as claimed  communication establishing unit); 
10an address changing unit that changes the address of the one slave node into another address which has been transmitted from the master node to the one slave node through the established communication and is different from the initial address (Paragraphs [0006] ,[0009] [0016] and [0017]; The control unit also has the function of changing the identical address of all slave devices caused by the transmission of the above broadcast command into a unique address (another address which is different from the initial address) for each slave device. The unique address is integrated into broadcast command 6, i.e. (i.e. another address which has been transmitted from the master node to the one slave node through the established communication); thus control unit functions as claimed address changing unit).

Regarding claims 6 and 13:
The electronic device of claim 6 and its corresponding control method of claim 13 are anticipated by Schaetzle based on a rationale similar to the one used to reject claim 1 above. Scaetzle’s system of Fig. 1 is claimed electronic device of claim 6. The control unit of Schaetzle (Paragraph [0017] is functions as claimed transmission unit of claim 6 since it integrates the unique address (claimed another address) into broadcast command 6 (i.e. transmits)).

Regarding claim 12:
The control method of claim 12 is anticipated by Schaetzle based on a rationale similar to the one used to reject claim 1 above.

Regarding claim 3, 8:
Schaetzle discloses the master slave communication system/ electronic device, wherein a connection state between the master node and the one slave node is controlled based on whether an electric power is supplied to the one slave node (Paragraphs [0003], [0004], [0007], [0012], [0013], once slave devices are connected, power source in the master node is switched off and it is checked whether slaves are without voltage or current; i.e. a connection state between the master node and the one slave node is controlled based on whether an electric power is supplied to the one slave node).

Regarding claims 4, 9:
Schaetzle discloses the master slave communication system/ electronic device, 25wherein a connection state between the master node and the one slave node is controlled based on whether the one slave node is connected to a data bus which is used to perform the communication (Paragraphs [0003], [0004], a master device supplies maximum current to the slave device when the communication between the master device and the slave device is analog, i.e. when the current fed by the slave device into the two-wire loop is proportional to the measured signal. Thus the connection is controlled based on whether the one slave node is connected to the two-wire loop (claimed data bus) which is used to perform the communication).

Regarding claims 5, 10:
Schaetzle discloses the master slave communication system/ electronic device, wherein the another address is a unique address used in the communication via the data bus Paragraphs [0003], [0004], [0006], [0009] [0016] and [0017]; communication is performed viz two-wire loop (claimed data bus) and the changed address (claimed another address) is unique as claimed).

Regarding claim 11:
Schaetzle discloses the electronic device wherein the electronic device includes a master node (Fig. 1, master device 1, power source 3,  unit 5 and control unit (not shown, see paragraph [0017]) together form claimed master node; paragraph [0033]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Schaetzle in view of Houck et al. (US 5488693 A) hereinafter, Houck.
Regarding claim 2, 7:
Schaetzle discloses the master slave communication system/ electronic device of claims 1 and 6 above, but fails to explicitly disclose wherein the at least one processor further functions as: a determination unit that determines whether the communication between the master node and the one slave node by using the another address is enabled.
However, Houck discloses master slave communication system/ electronic device (See Fig. 1) wherein the at least one processor further functions as: a determination unit that determines whether the communication between the master node and the one slave node by using the another address is enabled (Column 4, lines 7-15; the master processor (claimed processor) checks the existence of a specific slave (one slave node using the another address) and verifies that the specific slave is connected to the bus i.e. determines whether the communication between the master node and the one slave node by using the another address is enabled, as claimed. Thus the processor functions as claimed determination unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Schaetzle’s processor further functions as a determination unit that determines whether the communication between the master node and the one slave node by using the another address is enabled, as disclosed by Houck. It would have been obvious so as to verify that the slave is ready for communicating, thereby preventing any loss of data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leitner et al. (US 20130198427 A1) and Lee et al. (US 20070133569 A1) disclose master slave configuration where slave device address changes from an initial address to another address.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637